           Case 7:20-cv-00228-HL-TQL Document 17 Filed 09/01/21 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                    VALDOSTA DIVISION

 RONNIE SEARCY,                                   *

                      Plaintiff,                  *
 v.                                                   Case No.   7:20-CV-228(HL)
                                                  *
 COMMISSIONER OF SOCIAL SECURITY,
                                                  *
                      Defendant.
                                                  *

                                          JUDGMENT

       Pursuant to this Court’s Order dated September 1, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered remanding the decision to the Commissioner pursuant to sentence four of

42 U.S.C. § 405(g).

       This 1st day of September, 2021.

                                          David W. Bunt, Clerk


                                          s/ Robin L. Walsh, Deputy Clerk
